DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Double Patenting
2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

3. 	Claim 1-9 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1- 16 of U.S. Patent No. 10,978,848. Although the conflicting claims are not identical, they are not patentably distinct from each other because the limitations of claims are obvious in this art in terms of structure and functionality. 

Patent
10,978,848
Instant Application
17/119,361
1. A method of inducing losses of light at a parasitic wavelength in a fiber laser system, the fiber laser system includes a laser source generating light at a signal wavelength different from the parasitic wavelength, a delivery fiber guiding light at parasitic and signal wavelengths, and wavelength discriminator (WD) configured to reflect a desired portion of light at the parasitic wavelength and transmit light at the signal wavelength, the method comprising providing free-space optical communication between the delivery fiber and WD, thereby suppressing emission of light at the parasitic wavelength at an output of the fiber laser system.
1. A device for suppressing light at parasitic wavelength propagating along a path, comprising: a dispersive medium guiding laser light at a signal wavelength which has optical intensity sufficient to exceed a threshold for generating light at the parasitic wavelength; and a wavelength discriminator (WD) being in free space communication with the dispersive medium and configured to suppress propagation of at least a portion of the light at the parasitic light and transmit the light at the signal wavelength.
8. A fiber laser system, comprising: a fiber laser source generating forward propagating light in a single transverse mode or multiple transverse modes at signal wavelength; a delivery fiber in contact with a passive output fiber of the laser source, the light at the signal wavelength having optical intensity sufficient to exceed a threshold for generating light at a parasitic wavelength in a fiber waveguide which includes passive and active signal fibers, output fiber and delivery fiber, the parasitic and signal wavelengths being different; and a WD receiving light at the signal and parasitic wavelengths from the delivery fiber over free space and configured to suppress emission of light at the parasitic wavelength.
9. The fiber laser system of claim 8, wherein the WD is a dichroic filter is configured with a coefficient of reflection selected to reflect a desired portion of the forward propagating light at the parasitic wavelength while transmitting light at the signal wavelength.
7. A wavelength discriminator comprising a spectral filter receiving light at signal and parasitic wavelengths which propagate over free space, wherein the spectral filter is configured to suppress propagation of the light at the parasitic light and transmit the light at the signal wavelength.


Regarding claims 2-6 and 8-9, depending claims 2-6 and 8-9 are rejected for the same reasons applied to independent claims since the limitations of depending claims 2-6 and 8-9 are in the limitations of claims 1- 16 of U.S. Patent No. 10,978,848. Although the conflicting claims are not identical, they are not patentably distinct from each other because the limitations of claims are obvious in this art in terms of structure and functionality.
Conclusion
4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kakui et al. (US 80813762) discloses the multi-stage fiber amplifier to suppress Raman scattered light.
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kinam Park whose telephone number is (571) 270-1738.  The examiner can normally be reached on from 9:00 AM-5:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, MINSUN HARVEY, can be reached on (571) 272-1835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/KINAM PARK/Primary Examiner, Art Unit 2828